Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Aaron A. Mace per email communication on 02/19/2021 following a telephone interview on 08/18/2020.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 05/13/2020).
Claim Amendments:

1.	A method for wireless automatic networking, wherein a network adopts a layered network structure, including a relay layer, a routing layer subordinate to the relay layer and a terminal layer subordinate to the routing layer, a first star connection is adopted between a relay node on the relay layer and a routing node on the subordinate routing layer, and a second star connection is also adopted between the routing node and a terminal node on the subordinate terminal layer [[; and]], the method comprising: 
pre-selecting N, N equal to or greater than 1, working channels between working frequency bands as N hopping frequencies; 
setting an Received Signal Strength Indicator (RSSI) threshold of the routing node, wherein when an RSSI detected in real time is higher than the RSSI threshold, the routing node a corresponding current relay node to apply for frequency hopping, and the relay node hops among multiple frequencies and sends a beacon to the routing node, and if the routing node does not receive the beacon, the routing node hops among the multiple frequencies to search and track until the beacon is received, to ensure that the current relay node shares [[the]] a same channel with each routing node, and the routing node locks the shared channel; 
establishing working frequencies of the routing node and each terminal node on the shared channel, calculating an optimal power value of the routing node and each terminal node during communication respectively, and then testing to determine whether a working frequency of each routing node conflicts with [[the]] at least one of working frequencies of other routing nodes under the premise that [[the]] transmit power of the routing node and the each terminal node is optimal, and if [[so]] any conflicting frequency is determined, reallocating each of the determined conflicting frequencies working frequencies of all [[the]] routing nodes are non-conflicting; and 
loading and sending, by the relay node, the non-conflicting working frequency of each routing node successively, wherein when [[the]] a routing node receives [[a]] its non-conflicting working frequency from the relay node, [[it]] the routing node [[first]] notifies each terminal node, with frequency-changing data, to change frequency on the shared channel, [[and]] confirms that the each terminal node receives the frequency-changing data, and [[then]] automatically changes the frequency [[from a]] on the shared channel to [[a new]] the non-conflicting working frequency; 
reporting, after a polling test is performed on each terminal node on the [[new]] non-conflicting working frequency thereof, to the relay node that the non-conflicting working frequency has been successfully loaded 
entering a normal working state of the network after all the routing nodes complete frequency loading
2.    	The method for wireless automatic networking according to claim 1, further comprising: 
determining [[the]] frequency hopping of the relay node in which the routing node:
(1-1)	 in a frequency hopping area for a time period T1, and calculates an RSSI average value on the N working channels, and based on the calculated average value[[,]] and after an increment of RSSI value, the RSSI value is used as the RSSI threshold of the routing node, and the RSSI threshold is updated every T2 time period ; and 
(1-2)	[[selecting]] selects frequency of a channel with [[the]] a smallest RSSI value as [[the]] a working frequency of the current relay node, wherein when [[an]] the RSSI detected in real time is higher than the RSSI threshold, the relay node hops and the frequency hopping adopts cyclic frequency hopping.  
3.   	 The method for wireless automatic networking according to claim 1, further comprising:
[[wherein]] the relay node transmitting [[a]] the beacon to each routing node periodically, the beacon [[is]] comprising a broadcast data packet, the broadcast data packet comprising a determined flag, and [[if the]] a routing node, upon receiving determines that its shared channel is the same as the relay node.  
4.    	The method for wireless automatic networking according to claim 1,
wherein during [[the]] a synchronization operation of the network [[system]] by the relay node, the routing node uses cyclic frequency hopping for searching and tracking the beaconbased on specific settings [[comprises]] comprising: 
(2-1) setting a frequency hopping slot a period T3 to ensure that the beacons of any frequency wherein P equal to or greater than 1, the receiving frequency is locked and the shared channel is entered; 
(2-2) setting  an optimal transmit power of the routing node: the relay node transmits to the routing node detected RSSI data an optimal transmit power value; 
(2-3) setting a transmission slot N different frequencies have passed, it indicates that the relay node does not send any beacon or the transmit power is small, considered that the relay node does not send any beacon; and 
(2-4) setting of frequency hopping initial value hopping frequency 
5.   	The method for wireless automatic networking according to claim 4, further comprising:
[[wherein]] after the relay node sends out M groups of beacons, wherein M equal to or greater than 1, starting polling  the first data slot 1 of [[the]] (M+1)th group, and after receiving a reply from the routing node, it determines that the channel is shared, otherwise, the relay node continues polling under the premise of not stopping other work, and if there is no reply after sending beacons X times, wherein X equal to or greater than 1, it will report through Ethernet, and the routing node is designated as fault handling.  
6.   	The method for wireless automatic networking according to claim 1, further comprising:
[[wherein]] the routing node communicates with each terminal node in a polling manner, and the routing node obtains an optimal power value for communication with the terminal nodes respectively during data transmission, denoted as Ps1, Ps2, ....., Psk, where Psk is an optimal power value for communication between the sth routing node and its corresponding kth terminal node, the maximum value 
at the same time, the terminal nodes obtain
7.    The method for wireless automatic networking according to claim 1, wherein s of testing whether each routing node conflicts with the frequency of other routing nodes further comprising 
after establishing the working frequencies of the relay node, the corresponding routing node and its terminal nodes are all established on the shared channel, and the relay node starts broadcasting, each routing node receives a TEST character and reports same, and 
the relay node instructs the routing node No. 1 to poll each terminal node corresponding to the routing node No. 1 with the TEST character, and also replies with the TEST character to detect [[the]] a routing number in which the routing node No. 1 conflicts with the frequencies of other routing node areas, 
upload the relay node and list same into a corresponding conflict table; and 
similarly, the routing numbers of all routing nodes conflicting with the frequencies of other routing nodes are detected; and 
a routing frequency conflict table is formed, the conflicting table includes the routing numbers that conflictfrequencies.  
8.  	The method for wireless automatic networking according to claim 7,
wherein the step of reallocating the frequencies of the conflicting routing nodes further comprising 
allocating the frequencies from low to high and first odd and then even according to the routing number, that is, according to the following order: F1, F3, F5, ..., FV, F2, F4, F6, ..., FG, where V is an odd number, G=V+1 is an even number, scanning whether there is [[a]] any routing number that is the same as the set frequency among the routing numbers that conflict with its frequency, and if so, continuing scanning from small to large frequency until the frequency is different.  
9.   	The method for wireless automatic networking according to claim 1,
in the process of completing networking for communication, the routing node is monitored in real time for interference, and if it is interfered, the routing node changes the frequencyfurther comprising 
(3-1) determining whether the current interference is the interference of the network system or the external interference through the RSSI and the received data format, and if it is the interference of the network system, step (3-2) is performed, otherwise, step (3-3) is performed; 
(3-2) the current routing node reports to the relay node after suffering from the interference of the network system, and the relay node invokes the routing frequency conflict table to find the frequency of the interfered routing node number, and replaces a new frequency that is not used by the network in order, and then tests whether the interference is eliminated, and continue the process until the interference is eliminated, the frequency at this time is the new frequency of the routing node, and the updated frequency number is recorded in a frequency update table; and 
(3-3) the current routing node reports to the relay node after suffering from external interference, and the relay node invokes the routing frequency conflict table to find the frequency of the interfered routing node number, and replaces a new frequency that is not used by the network in sequence, and then tests whether the interference is eliminated, and continue the process until the interference is eliminated, and the frequency at this time is [[the]] a dynamic new frequency of the routing node and is recorded in a frequency hopping update table; and
	when the routing node is confirmed to be interfered by the external frequency, the routing node will jump between the original frequency and the dynamic new frequency of the routing node.  
10. 	The method for wireless automatic networking according to claim 9, wherein in the step (3-1), the specific step of determining whether the current interference is the interference of the network system or the external interference further comprising 
(3-1-1) setting the RSSI threshold of the routing node: under a set single frequency, if the communication is normal, [[the]] current RSSI is sampled three times continuously, and an average value is taken as the current RSSI threshold, the RSSI threshold is updated every minute; and 
(3-1-2) when the real time detected RSSI a network system interference; and if the routing node receives garbled characters, the current interference is considered to be an external interference.   
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless automatic networking, wherein a network adopts a layered network structure, including a relay layer, a routing layer subordinate to the relay layer and a terminal layer subordinate to the routing layer, a first star connection is adopted between a relay node on the relay layer and a routing node on the subordinate routing layer, and a second star connection is also adopted between the routing node and a terminal node on the subordinate terminal layer, the method comprising: 
pre-selecting N, N equal to or greater than 1, working channels between working frequency bands as N hopping frequencies; 
setting an Received Signal Strength Indicator (RSSI) threshold of the routing node, wherein when an RSSI detected in real time is higher than the RSSI threshold, the routing node determines that it is interfered, reports to a corresponding current relay node to apply for frequency hopping, and the relay node hops among multiple frequencies and sends a beacon to the routing node, and if the routing node does not receive the beacon, the routing node hops among the multiple frequencies to search and track until the beacon is received, to ensure that the current relay node shares a same channel with each routing node, and the routing node locks the shared channel; 
establishing working frequencies of the routing node and each terminal node on the shared channel, calculating an optimal power value of the routing node and each terminal node during communication respectively, and then testing to determine whether a working frequency of each routing node conflicts with at least one of working frequencies of other routing nodes under the premise that transmit power of the routing node and the each terminal node is optimal, and if any conflicting frequency is determined, reallocating each of the determined conflicting frequencies until the working frequencies of all routing nodes are non-conflicting; and 
loading and sending, by the relay node, the non-conflicting working frequency of each routing node successively, wherein when a routing node receives its non-conflicting working frequency from the relay node, the routing node notifies each terminal node, with frequency-changing data, to change frequency on the shared channel, confirms that the each terminal node receives the frequency-changing data, and automatically changes the frequency on the shared channel to the non-conflicting working frequency; 
reporting, after a polling test is performed on each terminal node on the non-conflicting working frequency thereof, to the relay node that the non-conflicting working frequency has been successfully loaded; and 
entering a normal working state of the network after all the routing nodes complete frequency loading. 
Note that the closest prior art Tsigler et al. (US 20080107071, henceforth “Tsigler”)  discloses a method for reducing interference between wireless access points by selectively assigning different channels to the radios of the APs in a-neighborhood. This is performed by process whereby a central controller automatically assigns channels to one or more APs managed by that controller in accordance with a channel selection algorithm that considers received signal strength indication (RSSI) and transmit (Tx) or receive (Rx) error rates on channels of the radios. The algorithm also takes into account any stand-alone APs in the network  and assigns the channels to managed APs in such a way as to avoid interference with the stand-alone APs. In particular, Tsigler fails to disclose or render obvious “the routing node determines that it is interfered, reports to a corresponding current relay node to apply for frequency hopping, and the relay node hops among multiple frequencies and sends a beacon to the routing node, and if the routing node does not receive the beacon, the routing node hops among the multiple frequencies to search and track until the beacon is received, to ensure that the current relay node shares a same channel with each routing node, and the routing node locks the shared channel”.

Note that the second closest prior art Whelan (US 20050003827, henceforth “Whelan”) discloses a system and method use signal data and network traffic statistics collected by mobile units to determine optimal configuration settings for the access points. The access point settings so managed can include the operating channel or center frequency, orthogonal signal coding used and the transmission power. The solutions computed can account for the inherent trade-offs between wireless network coverage area and mutual interference that may arises when two or more access points use the same or overlapping frequency bands or channels and the same or similar signal coding. In particular, Whelan fails to disclose or render obvious the same limitations Tsigler fails to disclose or render obvious (described above).
Regarding claims 2-10, these claims depend from claim 1, and thus are allowed for the same reason stated above for claim 1.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411 

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411